DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  Line 2 recites “comprises at least one of pedestrian…” which Examiner suggests amending to “comprises at least one of a pedestrian…”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Line 2 recites “were the” which Examiner believes should be “where the”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “object detection unit”, “pre-filtering unit”, “tracking unit”, and “scenario unit” in claims 1-6, 9, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 9, 10, 17-21, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the risk" in Line 5.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a risk, only a risk indicator. Examiner suggests amending the limitation to “a risk” and has interpreted the limitation as such.
Claim 7 recites the limitations "the common spatial zone" in Lines 4 and 6 and “the at least two objects” in Line 10.  There is insufficient antecedent basis for these limitations in the claim as there is no earlier mention of a common spatial zone (only spatial zone) and at least two objects.  Examiner suggests amending the limitations in Lines 4 and 6 to “the spatial zone” and the limitation in Line 10 to “the sequence of matched objects and the further sequence of matched objects” and has interpreted the limitations as such.
Claims 9 and 10 depend on claim 6 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 17 recites the limitation "[where] the intersects a further path" in Line 2.  There seems to be a word missing and it is unclear what is meant by the limitation.  Examiner believes the limitation should be “where the path intersects a further path” and has interpreted the limitation as such.
Claim 20 recites the limitation "the risk" in Line 5.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a risk, only a risk indicator. Examiner suggests amending the limitation to “a risk” and has interpreted the limitation as such.
Claim 21 recites the limitations "the common spatial zone" in Lines 4 and 5-6 and “the at least two objects” in Line 9.  There is insufficient antecedent basis for these limitations in the claim as there is no earlier mention of a common spatial zone (only spatial zone) and at least sequence of matched objects and the further sequence of matched objects” and has interpreted the limitations as such.
Claims 18, 19, 23, and 24 depend on claim 17 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, 9, 13-15, 17-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mande et al. (US 2017/0344855) in view of Gao et al. (US 2018/0047193).
With regards to claim 1, Mande et al. et al. discloses an apparatus for detecting, classifying and tracking road users on a set of frames of a video data, comprising:
an object detection unit (Para. 0054 lines 1-4, "processor") that identifies an object in a frame of the video data, and determines a class to which the object belongs to among a plurality of predetermined classes (Para. 0054 lines 7-9, 0059 lines 1-5, "vehicle");
Para. 0054 lines 1-4, "processor") that tracks a path of the object throughout the set of frames of the video data (Para. 0054 lines 10-12, 0060 lines 1-7, "track" "trajectory").
Mande et al. et al. does not explicitly teach wherein the object is identified by finding an identifier associated with the object in the frame, a pre-filtering unit that determines whether the identifier associated to the object corresponds to a further identifier associated to the object in the frame of the video data when the identifiers overlap; and tracking a path throughout the set of frames by matching the object to a corresponding object in at least one further frame of the video data as a sequence of matched objects.
However, Gao et al. discloses the concept of identifying an object by finding an identifier associated with the object in the frame and determining whether the identifier associated to the object corresponds to a further identifier associated to the object in the frame of the video data when the identifiers overlap in order to provide and use more accurate information of the objects in the frame (Para. 0061 lines 1-5, 0062 lines 1-9, 0063 lines 1-10, 0064 lines 1-6, "two bounding boxes" "merged" "inaccurate information").
It would have been obvious for one of ordinary skill in the art before the effective filing date to include the concept of identifying an object by finding an identifier associated with the object in the frame and determining whether the identifier associated to the object corresponds to a further identifier associated to the object in the frame of the video data when the identifiers overlap as taught by Gao et al. into the apparatus of Mande et al. et al.  The motivation for this would be to provide and use more accurate information of the objects in the frame.
Gao et al. further discloses the concept of tracking a path throughout the set of frames by matching the object to a corresponding object in at least one further frame of Para. 0069 lines 1-19, 0070 lines 1-7, 0072 lines 11-29, "bounding box" "previous frame" "match").  There are a finite number of ways to track a path of an object, by matching objects in a set of frames, by using a physical tracker, or by identifying the object in each frame.  Mande et al. et al. discloses tracking a path of the object throughout the set of frames, and the technique as further taught by Gao et al. is just one of a finite number of ways to track a path of the object throughout the set of frames.  
It would have been obvious for one of ordinary skill in the art before the effective filing date to try and include the technique of tracking a path throughout the set of frames by matching the object to a corresponding object in at least one further frame of the video data as a sequence of matched objects as further taught by Gao et al. into the apparatus of the combination of Mande et al. et al. and Gao et al. since one of ordinary skill in the art could have pursued the technique with a reasonable expectation of success of tracking a path of the sequence of matched objects.
With regards to claim 3, the combination of Mande et al. et al. and Gao et al. discloses the apparatus of claim 1, further comprising a scenario unit (Mande et al.: Para. 0054 lines 1-4, "processor") that determines where the path intersects a2Appl. No. 16/535,547Preliminary Amendment dated October 17, 2019 further path of a further sequence of matched objects in the set of frames of the video data (Mande et al.: Para. 0054 lines 13-15, 0061 lines 1-16, 0063 lines 1-8, 0081 lines 1-19, “collision point”).  
With regards to claim 4, the combination of Mande et al. et al. and Gao et al. discloses the apparatus of claim 3, wherein the scenario unit (Mande et al.: Para. 0054 lines 1-4, "processor") determines a spatial zone in the set of frames where the sequence of matched objects and the further sequence of matched objects arrive to a common point in the set of frames within a predetermined time of each other (Mande et al.: Para. 0054 lines 13-15, 0061 lines 1-16, 0063 lines 1-8, 0081 lines 1-19, Fig. 13, “collision point”).  
With regards to claim 5, the combination of Mande et al. et al. and Gao et al. discloses the apparatus of claim 4, wherein the scenario unit (Mande et al.: Para. 0054 lines 1-4, "processor") determines a conflict point where the sequence of matched objects and the further sequence of matched objects collide in the spatial zone (Mande et al.: Para. 0054 lines 13-15, 0061 lines 1-16, 0063 lines 1-8, 0081 lines 1-19, “collision point”).  
With regards to claim 6, the combination of Mande et al. et al. and Gao et al. discloses the apparatus of claim 5, wherein the scenario unit (Mande et al.: Para. 0054 lines 1-4, "processor") determines a risk indicator associated with an interaction between the sequence of matched objects and the further sequence of matched objects at the spatial zone and/or conflict point, wherein the risk indicator indicates the risk that the sequence of matched objects and the further sequence of matched objects interact (Mande et al.: Para. 0093 lines 1-10, 0094 lines 1-3, 0095 lines 1-4, “data indicative of a likelihood of collision”).  
With regards to claim 7, the combination of Mande et al. et al. and Gao et al. discloses the apparatus of claim 6, wherein the risk indicator is based on at least one of: a time between a moment the sequence of matched objects leaves the common spatial zone and a further moment the further sequence of matched objects arrives to the common spatial zone; a speed of at least one of the sequence of matched objects and the further sequence of matched object; an estimated mass of at least one of the at least two objects; Preliminary Amendment dated October 17, 2019an angle between the path and the further path; and an arrival order of the sequence of matched objects and the further sequence of matched objects to the conflict point (Mande et al.: Para. 0093 lines 1-10, “two data points away” “data indicative of a likelihood of collision”
With regards to claim 9, the combination of Mande et al. et al. and Gao et al. discloses the apparatus of claim 6, wherein the scenario unit (Mande et al.: Para. 0054 lines 1-4, "processor") determines a safety indicator, wherein the safety indicator is a function of the risk indicators (Mande et al.: Para. 0093 lines 1-10, 0094 lines 1-3, 0095 lines 1-4, “data indicative of a likelihood of collision” “warning”).
With regards to claim 13, the combination of Mande et al. et al. and Gao et al. discloses the apparatus of claim 1, wherein the tracking unit (Mande et al.: Para. 0054 lines 1-4, "processor") determines a speed of the sequence of matched objects over the set of frames of the video data (Mande et al. et al.: 0068 lines 1-16, “speed”).
With regards to claim 14, the combination of Mande et al. et al. and Gao et al. discloses the apparatus of claim 1, wherein the plurality of a predetermined classes comprises at least one of pedestrian, cyclist, motorcyclist, car, bus, truck, and motorized-vehicle (Mande et al. et al.: 0059 lines 1-5, “car, truck, bus, motorcycle”).
With regards to claims 15, 17-21 and 23, they recite the functions of the apparatus of claims 1, 3-7, and 9, respectively, as processes.  Thus, the analyses in rejecting claims 1, 3-7, and 9 are equally applicable to claims 15, 17-21 and 23, respectively.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mande et al. (US 2017/0344855) in view of Gao et al. (US 2018/0047193) in view of Wang et al. (US 2011/0116682).
With regards to claim 2, the combination of Mande et al. and Gao et al. discloses the apparatus of claim 1.
The combination of Mande et al. and Gao et al. does not explicitly teach further comprising a filtering unit that removes noise and removes the sequence of matched objects if the sequence of matched objects has a movement that is less than a predetermined threshold.
Para. 0049 lines 4-14, 0050 lines 4-8, 0053 lines 1-6, “noise filtering” “reliability” “number of moving pixels” “removes”) in order to filter out erroneous moving objects and allow for more accurate detection (Para. 0026 lines 7-11, 0053 lines 6-8, “high detection accuracy” “erroneous”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of a filtering unit that removes noise and removes objects if the objects have a movement that is less than a predetermined threshold as taught by Wang et al. into the apparatus of the combination of Mande et al. and Gao et al.  The motivation for this would be to filter out erroneous objects and allow for more accurate detection.
With regards to claim 16, it recites the functions of the apparatus of claim 2 as a process.  Thus, the analysis in rejecting claim 2 is equally applicable to claim 16.
Allowable Subject Matter
Claims 10 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regards to claims 10 and 24, the combination of Mande et al. and Gao et al. disclose a safety indicator, where the safety indicator is a function of the risk indicator which indicates the risk that the sequence of matched objects and the further sequence of matched objects interact.  However, there is no mention of the safety indicator comprising a safety curve that represents a cumulative distribution of the risk indicator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/Primary Examiner, Art Unit 2662